
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1726
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2010
			Mr. Buyer (for
			 himself and Mr. Miller of Florida)
			 submitted the following resolution; which was referred to the
			 Committee on House
			 Administration
		
		RESOLUTION
		Honoring the service and accomplishments of
		  Kingston Smith, Republican Staff Director and Chief Counsel for the House
		  Committee on Veterans’ Affairs.
	
	
		Whereas Kingston Smith graduated from Duke University in
			 1968 with a bachelor's degree in arts;
		Whereas Kingston Smith attended United States Air Force
			 Officer Training School at Lackland Air Force Base, San Antonio, Texas, and was
			 commissioned as a Second Lieutenant in the United States Air Force on December
			 20, 1968;
		Whereas Kingston Smith earned his Air Force pilot's wings
			 in 1969 and served in the Republic of Vietnam as a special operations EC–47
			 pilot and later flew C–141 aircraft, and also served as a nuclear weapons
			 courier;
		Whereas Kingston Smith was awarded the Distinguished
			 Flying Cross for heroism and bravery as an EC–47 pilot during the Vietnam War,
			 he flew an extremely hazardous mission through adverse weather conditions and
			 through constant hostile ground fire and attack. Due to his professional
			 competence, aerial skills and devotion to duty, the classified mission was a
			 success;
		Whereas Kingston Smith is the recipient of numerous other
			 military awards including the Meritorious Service Medal, Air Medal with one Oak
			 Leaf Cluster, Air Force Commendation Medal with one Oak Leaf Cluster,
			 Presidential Unit Citation, Air Force Outstanding Unit Award with valor
			 V device and one Oak Leaf Cluster, National Defense Service Medal,
			 Armed Forces Expeditionary Medal, Vietnam Service Medal, Air Force Overseas
			 Ribbon Short, Armed Forces Reserve Medal, Air Force Longevity Service Award,
			 Small Arms Expert Marksmanship Ribbon, Air Force Training Ribbon, Republic of
			 Vietnam Gallantry Cross with Palm, and the Republic of Vietnam Campaign
			 Ribbon;
		Whereas Kingston Smith graduated from the University of
			 Richmond in 1977 with a Juris Doctor degree;
		Whereas Kingston Smith served in the Air Force Reserve
			 until 1997 as a JAG officer, and on the Air Staff at the Pentagon, and
			 practiced law in Richmond, Virginia, with a firm specializing in civil
			 litigation;
		Whereas Kingston Smith joined the staff of the General
			 Counsel Office of the Veterans Administration in 1980, and was a senior advisor
			 on veterans policy for the Bush presidential campaigns in 1988 and 1992, as
			 well as for the Dole presidential campaign in 1996;
		Whereas Kingston Smith joined the staff of the House
			 Committee on Veterans' Affairs in 1984, was named Chief Counsel for the
			 Committee in 1985, and was appointed as the Republican Staff Director and Chief
			 Counsel by the Ranking Republican Member, the Honorable Steve Buyer in
			 2008;
		Whereas Kingston Smith faithfully served five different
			 Committee leaders throughout his tenure including Congressman John Paul
			 Hammerschmidt, Gerry Solomon, Bob Stump, Chris Smith and Steve Buyer, as well
			 as countless other members who understand and strive to fulfill the obligations
			 our country owes to its veterans;
		Whereas Kingston Smith was a key contributor in the
			 drafting of landmark pieces of legislation such as bills creating the
			 Department of Veterans Affairs and the U.S. Court of Appeals for Veterans
			 Claims, and improving the Service Members Civil Relief Act; and
		Whereas over a multifaceted career of distinguished public
			 service dedicated to the preservation of the principles upon which our Nation
			 was founded, from his Air Force days in Vietnam to the halls of Congress, in
			 his every step, Kingston Smith has embodied excellence in service to country
			 and to his fellow citizens: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)honors Kingston
			 Smith for his service of over 26 years on the occasion of his retirement from
			 the House Committee on Veterans' Affairs;
			(2)commends Kingston
			 Smith for his dedication and commitment to serving his fellow veterans;
			 and
			(3)recognizes the
			 tremendous dedication and fortitude with which Kingston Smith has led an
			 exemplary career in public service, having balanced his time in the Air Force
			 Reserve with the demanding duties of his roles as husband and father, with
			 consummate professionalism and boundless devotion to each throughout his
			 distinguished service to our Nation.
			
